The offence charged was one for which the penalty was not death, nor imprisonment for more than one year, and might be charged by information. G. L., c. 260, ss. 1, 10; State v. Dover, 9 N.H. 468. In the absence of the attorney-general, the solicitor was the proper officer to sign and present the information. G. L., c. 16, s. 5. The offence charged was continuing in its nature, and might be alleged with a continuando. 1 Bish. Cr. Pr. 392, 397; Bish. St. Of. 722; Hinson v. The State, 7 Mo. 244. A day certain, within the time limited by law for the recovery of a penalty, and prior to the filing of the information, must be stated. State v. Pratt, 14 N.H. 456; State v. Caverly, 51 N.H. 446; Com. v. Doyle, 110 Mass. 103; State v. Davidson, 36 Tex. 325; 1 Arch. Cr. Pl. 257;. 2 Hawk. P. C., c. 25, s. 77. The averment of time in the information was of a day certain. If that day was prior to the filing of the information, it was sufficient.
Case discharged.
BINGHAM, J., did not sit: the others concurred.